Exhibit 10.3
 
 


The printed portions of this form, except differentiated additions, have been
approved by the Colorado Real Estate Commission. (NTD81-10-06) (Mandatory 1-07) 

 
1
2
3
4       IF THIS FORM IS
USED IN A CONSUMER CREDIT TRANSACTION, CONSULT LEGAL COUNSEL.
5       THIS IS A LEGAL INSTRUMENT. IF NOT UNDERSTOOD,
LEGAL, TAX OR OTHER COUNSEL SHOULD BE CONSULTED
6       BEFORE SIGNING.
7
8                                                                        PROMISSORY NOTE
9
10         U.S. $
840,000.00                                                                                                           
Denver, Colorado
11         Colorado
12                                     Date: September 15, 2014
13
14
15
16         1.  FOR VALUE RECEIVED, the undersigned (Borrower)  promise(s) to pay
17         Thomas S. Yang  (Note Holder) or order,  the principal sum of Eight
hundred forty thousand and 00/100 dollars,
18        ($840,000.00)with interest on the unpaid principal balance from
September 16, 2014 until paid, at the rate of 7, 8, 9
19         percent per annum.  Principal and interest shall be payable at 2700
Youngfield St., Ste. 280, Lakewood, CO 80215 , or such other
20         place as Note Holder may designate, in 24 payments of Five thousand
nine hundred thirty-six and 95/100  US Dollars
21         ($5,936.95) due on the 16th day of each month, beginning November
1,2014. Such payments shall continue until
22         the entire indebtedness  evidenced by this Note  is fully paid;
provided, however,  if not sooner  paid,  the entire principal
23         amount outstanding and accrued interest thereon, shall be due and
payable on October 16, 2019.
24                First and second year interest rate with 25 year amortization
monthly payment at $5,936.95.
26               Third and 4th year interest rate with 25 year amortization
monthly payment at $$6,277.73.
27               Fifth year interest rate with 25 year amortization monthly
payment at $6,639.64.
28
29         2. Borrower shall pay to Note Holder a late charge of  8­ % of any
payment not received by Note Holder within 24 days
30         after the payment is due.
31
32         3.  Payments received for application to this Note shall be applied
first to the payment of late charges, if any, second to the
33         payment of accrued interest at the default rate specified below, if
any, third to accrued interest first specified above, and the
34         balance applied in reduction of the principal amount hereof.
35
36         4. If any payment required by this Note is not paid when due, or if
any default under any Deed of Trust securing this Note
37         occurs, the entire principal amount outstanding and accrued interest
thereon shall at once become due and payable at the option
38             of Note Holder (Acceleration); and the indebtedness shall bear
interest at the rate of  7,8,9 percent per annum from the date
39         of default. Note Holder shall be entitled to collect all reasonable
costs and expense of collection and/or suit, including, but not
40         limited to reasonable attorneys’ fees. 41
42         5.  Borrower may prepay the principal amount outstanding under this
Note, in whole or in part, at any time without penalty
43         except 44
45                                NONE
46
47
48
49
50         Any partial prepayment shall be applied against the principal amount
outstanding and shall not postpone the due date of any
51         subsequent payments or change the amount of such payments.
52
53         6.   Borrower and all other makers, sureties, guarantors, and
endorsers hereby waive presentment, notice of dishonor and
54         protest, and they hereby agree to any extensions of time of payment
and partial payments before, at, or after maturity. This
55         Note shall be the joint and several obligation of Borrower and all
other makers, sureties, guarantors and endorsers, and their
56         successors and assigns.
57
 
NTD 81-10-06. PROMISSORY NOTE
Page 1 of 2

--------------------------------------------------------------------------------

 
 
 
58        Any notice to Borrower provided for in this Note shall be in writing
and shall be given and be effective upon (a) delivery to
59        Borrower or (b) by mailing such notice by first class U. S. mail,
addressed to Borrower at Borrower’s address stated below, or
60        to such other address as Borrower may designate by notice to Note
Holder. Any notice to Note Holder shall be in writing and 
61        shall be given and be effective upon (a) delivery to Note Holder or
(b) by mailing such notice by first class U.S. mail, to Note
62        Holder at the address stated in the first paragraph of this Note, or
to such other address as Note Holder may designate by notice
63        to Borrower.
64
65        8.     The indebtedness evidenced by this Note is secured by a Deed of
Trust dated September 15, 2014, and until released
66        said Deed of Trust contains additional rights of Note Holder. Such
rights may cause Acceleration of the indebtedness
67        evidenced by this Note. Reference is made to said Deed of Trust for
such additional terms. Said Deed of Trust grants rights
68        in the following legally described property located in the City and
County of Denver, State of Colorado:
69
70        Lot 9, 10 and 11, Block 7, Ramona, City and County of Denver, State of
Colorado
71     
72        known as No. 4420-4440 Garfield Street, Denver, CO
80216-6519                                                   (Property Address).
73                                              Street
Address            City    State            Zip
73
74
75
76                                                                                    
(CAUTION: SIGN ORIGINAL NOTE ONLY/RETAIN COPY)
77
78
79
80         Buyer:
81
82        /s/ James B
Wiegand                                                        
83
84         J Done LLC
85
86
87
88
89        Borrower’s address:
__________________________________________________________________________________
90
91
92         KEEP THIS NOTE IN A SAFE PLACE. THE ORIGINAL OF THIS NOTE MUST BE
EXHIBITED TO THE
93         PUBLIC TRUSTEE IN ORDER TO RELEASE A DEED OF TRUST SECURING THIS
NOTE.
94
95
96
97
98
99
100
101
102
103
104
105
106
107
108
109
110
111
7

 
 
NTD 81-10-06. PROMISSORY NOTE
Page 2 of 2

--------------------------------------------------------------------------------

 
 